DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 14 July, 2021. The amendments have been entered, and according, claims 1-20 remain pending.

Drawings
The drawings were received on 14 July, 2021.  These drawings are accepted and entered.

Specification
The amendments to the specification filed 14 July, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating unit” in claims 1, 11, and 17; “cooling unit” in claims 1, 11, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 has been amended to recite, “a controller that controls electric current to the electricity-to-air heat exchanger to control the temperature of air exiting the electrically-powered PTC heater” which is considered to claim new matter, as the specification as originally filed fails to disclose or suggest a controller performing the function of controlling the electricity-to-air heat exchanger.  Applicant points to paragraphs 53 and 58 to provide written description of a controller which performs the function of claim 6. However, these paragraphs fail to disclose that the controller specifically performs the function to provide control of the electrical current. In fact, paragraph 58 merely states that the controller is configured to provide climate control or control of other vehicle functions, but neither of these recitations reasonably provide that the controller functions to control the electrical current supplied to the electricity-to-air heat exchanger to control the air exiting the electrically-powered PTC heater. Due to this, the specification does not reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention as effectively filed. More so, as previously stated in the Non-Final Rejection mailed on the 14 April, 2021, the specification provides paragraphs 4, 43, 53 to discuss that electrical current to PTC heaters may be controlled, but it is not provided the definition, either implicitly or explicitly, of the structure providing such control, so as to lead one having ordinary skill within the art to the structure required to perform the claimed function thereof. Due to this, the specification fails to adequately describe, either implicitly or explicitly, the structure, or intended exemplary structures, of the structure to perform the claimed function so as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention was filed. For examination purposes, it is being interpreted that the structure is an electrical supply, and the equivalent thereof, that can provide control of the air temperature exiting from the PTC heater.
Claims 7-9, depending either directly or indirectly from rejected claim 6, are further rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations).
As to claim 1 (as interpreted under 35 U.S.C. 112(f)), OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (shown in figure 1) with a front row of seats(1a and 1b; par. 26, lines 1-10) defining first and second front climate zones (wherein the first climate zone is associated with the driver seat, 1a, and the second climate zone is associated with the front passenger seat, 1b),a second row of seats (2; par. 26, lines 2-4) behind the front row of seats (figure 1) defining at least one intermediate climate zone (one intermediate climate zone is associated with second row seating, 2), and a third row of seats (3; par. 26, lines 2-4) behind the second row of seats (figure 1) defining one rear climate zone (one rear climate zone is associated with third row seating, 3), the vehicle further comprising:
a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) mounted in a forward portion of the vehicle (par. 28, line 1- par. 29, line 5) and including a heating unit (14; par. 29, lines 4-5), a cooling unit (13; par. 29, lines 3-4), and front air outlets (34-37 and 26-27) that are configured to provide conditioned air that has been heated, cooled, and blended air to the first and second climate zones (par. 35, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), and wherein the front HVAC unit further includes a cold air outlet (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC) that is operably connected to the cooling unit but not the heating unit (par. 33, lines 1-5), such that air exiting the cold air outlet can be cooled by the cooling unit prior to exit, but air exiting the cold air outlet cannot be heated by the heating unit prior to exit (par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the cooling unit, 13, is directed into the cold air duct, 17, which is not operable connected to or heated by the heating unit, 14, as the cold air bypasses the heating unit completely);
an auxiliary climate control system (60; par. 27, lines 2-4) configured to selectively heat and cool (par. 56, line 1- par. 61, line 9) air exiting one or more outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) positioned behind the intermediate climate zone in the rear climate zone (par. 56, lines 5-8, in which it would be provide that the auxiliary climate control system is positioned at the rear of the vehicle between the interior panel and an exterior panel), the auxiliary climate control system including an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4), wherein the auxiliary heater core and the auxiliary evaporator are both positioned behind the second row of seats (par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats).
However, OGISO does not further disclose an electrically-powered Positive Thermal Coefficient (PTC) heater connected to the cold air outlet of the front HVAC unit, the electrically-powered PTC heater including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater, and wherein the electrically-powered PTC heater is configured to be controlled to thereby control an amount of heat added to cold air entering the electrically-powered PTC heater, the electrically-powered PTC heater further including at least one air outlet configured to supply heated air from the electrically-powered PTC heater to the at least one intermediate climate zone of the passenger compartment.
SCHULZE, however, is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered Positive Thermal Coefficient (PTC) heater (16, 16’, and 16’’ in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) connected to the cold air outlet of the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10), with the electrically-powered PTC heater including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the PTC) configured to selectively heat cold air entering the electrically-powered PTC (par. 10, line 1 – par. 13, line 3). Further, SCHULZE teaches wherein the electrically-powered PTC heater is configured to be controlled to thereby control an amount of heat added to cold air entering the electrically-powered PTC heater (combination of sensors 17, 17’ and actuators 18, 18’ used to operate the electrically-powered PTC heater, as stated within par. 41, lines 1-5), and there is further at least one outlet of the electrically-powered PTC heater (see annotated figure 2 of SCHULZE) configured to supply heated air from the electrically-powered PTC (8a, 8a’, 22, 22’, 23, and 23’) to at least one passenger zone behind a front passenger zone (11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the PTC heaters, functional control, and structural arrangement relative to the cold air outlet and at least one air outlet, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6) which is further connected via ducting to air outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) is provided with the electrically-powered PTC heaters including an electricity-to-air heat exchanger configured to selectively heat cold air entering the electrically-powered PTC heater being configured to control a temperature of cold air through heat added to the cold air when entering into the electrically-powered PTC heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone.

    PNG
    media_image1.png
    960
    1124
    media_image1.png
    Greyscale

Annotated Figure 2 of SCHULZE

As to claim 2, OGISO, as modified by SCHULZE, further discloses wherein the auxiliary heater core includes first and second zones (first and second zones of the auxiliary heater core, 63, are defined by the volume of the core exposed by the air mix door, 66; further a depiction of zones in annotate figure 4 of OGISO) that are configured to supply conditioned air to first and second portions of the rear climate zone (par. 60, line 1 –par. 61, line 9).

    PNG
    media_image2.png
    705
    882
    media_image2.png
    Greyscale

Annotated Figure 4 of OGISO

As to claim 3, OGISO, as modified by SCHULZE, discloses a mode door(68) downstream the first and second zones of the auxiliary heater core (see annotated figure 4 of  OGISO). However, OGISO, as modified, does not explicitly disclose wherein the auxiliary climate control system includes a first mode door downstream a first zone of the auxiliary heater core and a second mode door downstream from the second zone of the auxiliary heater core.
However, OGISO does describe that in the front HVAC system various mode doors (32, 33, 34a, 35a, 36a, 37a, 38, 39, 48, 51, 52, and 53 which are depicted in figure 2), that are downstream of first and second zones of the heater core (two portions of the heater core,14,) of the front HVAC. It is provided in the description of each of these that they may be opened and closed, such that it would be evident based on the mode of operation of the system, either heating or cooling, that airflow can be directed in a desired manner through either the ducts or outlets associated with the corresponding mode doors which are associated with right front, center front, left front, intermediate zone left, intermediate zone center, and intermediate zone right airflow zones. Looking at the auxiliary climate control system, the mode door (68) only provides airflow to be directed to either roof outlets (73, 74,75, and 76) of the rear and intermediate zones or pillar/foot outlets (77,78,79,80,81, 82,83, 84, 85, and 86) (as shown in figure 4, if the airflow door, 68,is positioned as shown only airflow may only exit to the roof outlets, whereas if the airflow door, 68, slides to the second dotted and dashed line position, airflow may only flow to the floor and pillar outlets). This is limited in the capability and airflow control of the auxiliary climate control system, compared to the front HVAC system, such that it may be within the ordinary skill within the art to provide that various mode doors are provided within each of the ducts or outlets of the auxiliary climate control system to provide more flow control to various outlets, than presently provided by the single mode door, 68. This is strong evidence that modifying OGISO as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e. opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in par. 8, lines 6-8). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify OGISO such that the auxiliary climate control system includes a first mode door downstream the first zone of the auxiliary heater core (a first mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto) and further a second mode door downstream the second zone of the auxiliary heater core (a second mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto, which is not defined as the first mode door), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in par. 8, lines 6-8.

As to claim 4, OGISO, as modified by SCHULZE, further discloses wherein the auxiliary climate control system includes a blower (61) configured to force air through the auxiliary evaporator and through the auxiliary heater core (par. 58, lines 1-2). More so, as modified to incorporate various mode doors, i.e., first and second mode doors, if the airflow is directed past the auxiliary evaporator and auxiliary condenser, the airflow would further be directed towards the first and second mode doors downstream therefrom, which are either disposed at the outlets of the auxiliary climate control system or the ducts associated with such outlets, as discussed in the rejection of claim 3 (claim 4 depends from claim 3). Again, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify OGISO to incorporate the first and second mode doors as provided, such that the auxiliary climate control system includes a first mode door downstream the first zone of the auxiliary heater core (a first mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto) and further a second mode door downstream the second zone of the auxiliary heater core (a second mode door in any one of the outlets 73, 74, 75, 76, 77,78,79,80,81, 82,83, 84, 85, and 86, or ducting leading thereto, which is not defined as the first mode door), since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of opening and closing specific outlets or ducts to the fluid flow downstream of a heater core for desired airflow routing, to accomplish the aim of OGISO of providing enhanced comfort of passengers seated on the second and third row seating as stated in paragraph 8, lines 6-8.

As to claim 11(as interpreted under 35 U.S.C. 112(f)), OGISO discloses a vehicle (par. 26, line 1) having a passenger compartment (shown in figure 1) with at least first(1a and 1b; par. 26, lines 1-10), second(2; par. 26, lines 2-4), and third rows (3; par. 26, lines 2-4) of seats, the vehicle including a climate control system comprising:
a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) configured to be mounted in a forward portion of the vehicle (par. 28, line 1- par. 29, line 5), wherein the front HVAC unit is configured to provide conditioned air to first row of seats (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), and wherein the front HVAC unit includes a heating unit (14; par. 29, lines 4-5) and a cooling unit (13; par. 29, lines 3-4) whereby the HVAC unit is configured to provide conditioned air that has been only cooled, only heated, an cooled and heated to the first row of seats (par. 35, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10), the front HVAC unit further including a cold air outlet (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC) that is operably connected with only the cooling unit (par. 33, lines 1-5) such that the cold air outlet provides only unheated air that has not been heated (17; par. 33, lines 1-5; par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the cooling unit, 13, is directed into the cold air duct, 17, which is not operable connected to or heated by the heating unit, 14, as the cold air bypasses the heating unit completely);
left and right air ducts (44 and 46 are left ducts as defined in par. 48, lines 1-3 and 45 and 47 are right ducts as defined in par. 48, lines 1-3);
left and right air outlets (49 and 52 are left air outlets defined in par. 50, lines 1-11 and par. 52, line 1- par. 53, line 3; 50 and 53 are right air outlets defined in par. 50, line 1-11 and par. 52, line 1 – par. 53, line 3) positioned behind the first row of seats (at least outlets 52 and 53 are positioned at the center console rear face which is adjacent to the backrests of the front row seats, 1a and 1b, such that the outlets, 52 and 53, are provided behind the first row of seats) and connected to the left and right ducts and distributing air to left and right side portions of the passenger compartment behind the first row of seats (par. 50, line 1- 11 and par.52, line 1 – par. 53, line 3);
an auxiliary climate control system (60; par. 27, lines 2-4) configured to selectively heat and cool (par. 56, line 1- par. 61, line 9) air exiting one or more outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) positioned  in a rear portion of the vehicle behind the first row(par. 56, lines 5-8, in which it would be provide that the auxiliary climate control system is positioned at the rear of the vehicle between the interior panel and an exterior panel), the auxiliary climate control system including an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4), wherein the auxiliary heater core and the auxiliary evaporator are both mounted behind the second row of seats (par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats).
However, OGISO does not further disclose an electrically-powered heater including an electricity-to-air heat exchanger positioned in a console of the vehicle and connected to the cold air outlet of the front HVAC unit whereby unheated air from the cold air outlet passes through the electrically-powered heater, and wherein left and right ducts extend from the electricity-to-air heat exchanger of the electrically-powered heater.
SCHULZE, however, is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the) positioned in a console (par. 42, lines 1-5) of the vehicle and connected to the cold air outlet of the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10), whereby unheated air from the cold air outlet passes through the electrically-powered heater (see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered heater; par. 13, lines 1-3). Further, SCHULZE teaches wherein left and right ducts (10, 10’, 11, 11’, 13, and 13’) extend from the electricity-to-air heat exchanger of the electrically-powered heater (see annotated figure 2 of SCHULZE). Particularly, the addition of the electrically-powered heaters, and structural arrangement relative to the cold air outlet and left and right ducts, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air outlet of OGISO (17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6) which is further connected via left and right ducting to left and right outlets positioned to supply air to the intermediate climate zone (49, 50, 52, and 53; par. 45, line 1 – par. 53, line 6) is provided with the electrically-powered heaters including an electricity-to-air heat exchanger within a console which have the left and right ducts extending from the electricity-to-air heat exchanger of the electrically-powered heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone.

As to claim 12, OGISO, as modified by SCHULZE, further discloses wherein the left and right air outlets are configured to direct air from the left and right ducts onto inner surface of left and right windows of the vehicle behind the first row (as air flow is directed out of the outlets, 49,50, 52, and 53, to the second row, it is provided that the airflow is directed to the inner surface of left and right windows due to the mixing and stirring of the air as it flows out of the air outlets within the second row).

As to claim 13, OGISO, as modified SCHULZE, further discloses wherein the auxiliary climate control system includes ducts(69, 70, 71, and 72; par 63, line 1 – par. 63, line 5) extending to air outlets (73,74, 77, 78, 81, 82, 83, and 84) positioned adjacent to the second row of seats(par. 63, lines 3-5 and 8-12; par. 65, lines 1-7; par. 67, line 1- par. 68, line 7) and to air outlets(75, 76, 79, 80, 85, and 86) positioned adjacent the third row of seats (par. 63, lines 5-8 and 12-16; par. 66, lines 1-7;par. 69, lines 1-6).

As to claim 14, OGISO, as modified by SCHULZE, further discloses the first, second, and third rows of seats comprise a single climate zone (1a, 1b,2, and 3 are defined as the climate zone within the passenger compartment of the vehicle), and the climate control system is configured to maintain an air temperature throughout the single climate zone (in that air is supplied via the outlets to the third and second rows, which is capable of mixing with air within the first row of the passenger compartment to reach a temperature throughout the single climate zone, more so, the climate control system, 60, may be operated to a predetermined temperature that is the same as the front HVAC,10, to provide that the climate control system ensure maintaining an air temperature throughout the single climate zone, in addition to the operation of the front HVAC, 10).

As to claim 15, OGISO, as modified by SCHULZE, further discloses including at least one mode door (68) operably connected to the auxiliary heater core (see figure 4 of OGISO, wherein the door slides to direct air in a desired manner, as disclosed in par. 62, lines 1-5) to control flow of air from the one or more air outlets (75-76, 79-80, and 85-86; par. 63, lines 12-16; par. 66, lines 1-7; par. 69, lines 1-6) to at least one panel outlet (at least of outlets 73-76, 81-86; par. 63, lines 1-16, par. 67, line 1- par. 69, line 6) and to at least one floor outlet (at least of outlets 77-80; par. 65,line 1- par. 66, line 7) located in a rear portion of the vehicle behind the first row (wherein par. 63, line 1 – par. 69, line 6 provide that the airflow is to the third and second row seating sections, which are depicted in figure 1 of OGISO to be behind the first row).

As to claim 16, OGISO, as modified by SCHULZE, taught the electrically-powered heaters, but did not disclose wherein the electrically-powered heaters were comprised of a PTC heater.
SCHULZE, however, further discloses wherein the electrically-powered heaters (16, 16’, and 16’’) are PTC heaters (par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6). Particularly, SCHULZE teaches that if the electrically-powered heaters have PTC characteristics, such that the electrically-powered heaters have a heating conductor that has a positive temperature coefficient, the rapid heating and self-regulating heating can be accomplished (par. 16, lines 1-3). Thus, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to modify OGISO further with the teachings of SCHULZE to incorporate that the electrically-powered heaters are PTC heaters to ensure rapid and self-regulated heating.

As to claim 17(as interpreted under 35 U.S.C. 112(f)), OGISO discloses a method of controlling air temperature in multiple zones (par8, lines 1-8) of a passenger compartment of a motor vehicle (par. 26, line 1), the method comprising:
providing a front HVAC unit (10; par. 27, lines -4; par. 28, line 1 – par. 29, line 5) having a heating unit (14; par. 29, lines 4-5) and a cooling unit (13; par. 29, lines 3-4) that are operably interconnect to provide conditioned air that is heated or cooled or both cooled and heated (par. 35, line 1 - par. 42, line 11; par. 43, line 1 – par. 44, line 10), the front HVAC unit further including a cold air outlet(17; par. 33, lines 1-5; par. 45, line 1 – par. 53, line 6; which as depicted within figure 2 of OGISO is provided air which is discharged from evaporator, 13, of the front HVAC)  that is operably connected only to the cooling unit such that only unheated air exits the cold air outlet(par. 33, lines 1-5; which as depicted within figure 2 of OGISO, the cold air produced by passing through the cooling unit, 13, is directed into the cold air duct, 17, which is not operable connected to or heated by the heating unit, 14, as the cold air bypasses the heating unit completely);
utilizing the front HVAC unit to provide independently-controlled (par. 27, line 1 – par. 28, line 6, in view of par. 56, lines 1-8, which provide that the front HVAC is independently-controlled from another HVAC unit, such that the front HVAC provides conditioning to generally the front of the vehicle, while the other HVAC unit provide conditioning to the rear of the vehicle) conditioned air to first and second zones (1a and 1b) of the passenger compartment (par. 41, line 1 – par. 42, line 11; par. 43, line 1 – par. 44, line 10);
causing the front HVAC unit to cool air prior to exiting the cold air outlet (par. 33, lines 1-5);
causing air exiting the cold air outlet to flow rearwardly (air flowing in passage, 17, flows rearward to outlets, 49, 50, 52, and 53) through a center console (6) of the motor vehicle (at least air flows through ducting that enables the air to be output through outlets 52 and 53 which are disposed on a rear of the center console, 6; par. 53, lines 1-6)
distributing air (distribution occurs via outlets, 49, 50, 52, and 53 to the first rear zone, 2, as described in par. 49, line 1 – par. 53, line 6 to a first rear zone of the passenger compartment (to at least zone, 2, wherein the second row seats are disposed) that is located behind the first and second front zones (1a and 1b) of the passenger compartment(par. 26, lines 1-4);  
utilizing an auxiliary climate control system (60; par. 27, lines 2-4) having an auxiliary heater core(63;par. 57, lines 1-4) and an auxiliary evaporator (62; par. 57, lines 1-4) located behind the first rear zone(par. 56, lines 5-8, in view of figures 1, 4, and 5 which provide that the positioning of the auxiliary heater core and auxiliary evaporator would be interior to an exterior vehicle panel and interior panel at the rear of the vehicle, which is behind the second row of seats, 2, defined as the first rear zone) to supply conditioned air to a second rear zone(par. 56, lines 1-8; par. 63, lines 12-16; par. 66,lines 1-7; par. 69, lines 1-6) that is located behind the first rear zone (third row seats, 3, are located behind the second row seats, 2; par. 26, lines 1-4).
However, OGISO does not further disclose wherein the cold air that flows rearwardly through a center console is directed to an electrically-powered heater disposed in the center console, using an electricity-to-air heat exchanger of the electrically-powered heater to heat the air from the cold air outlet of the front HVAC unit, and distributing the air that has been heated by the electricity-to-air heat exchanger to the first rear zone of the passenger compartment.
SCHULZE, however, is within the field of endeavor provided a vehicle with an HVAC system (par. 1, line 1). SCHULZE teaches wherein there is a front HVAC unit (par. 11, lines 1-2; structure shown in figure 1) which includes front air outlets (15 and 15’; par. 45, lines 3-4) to provide air to passengers in a front area of the vehicle and a cold air outlet (see positioning in annotated figure 2 of SCHULZE). An electrically-powered heater (16, 16’, and 16’’, which are PTC heaters, in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) including an electricity-to-air heat exchanger (body, 16, 16’, 16’’, of the PTC which emits heat produced by electricity being supplied to the PTC) is positioned in a console (par. 42, lines 1-5) of the vehicle such that cold air flowing through the console(par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heaters are provided within air ducts which lead from the cold air outlet, defined in annotated figure 2 of SCHULZE, to cause fluid connection to the cold air outlet, wherein the cold air outlet is downstream of the evaporator 5, discussed in par. 43, lines 9-10) is directed to the electricity-to-air heat exchanger of the electrically-powered heater to heat the air from the front HVAC unit (see annotated figure 2 of SCHULZE wherein cold air from the cold air outlet then is directed to the electrically-powered PTC heater; par. 13, lines 1-3), and then directing the air that has been heated by the electricity-to-air heat exchanger of the electrically-powered heater to a rear zone behind a front zone of the passenger compartment(11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the electrically-powered heaters, and structural arrangement relative to the cold air outlet, console, and rear zone of the passenger compartment, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into an electricity-to-air heat exchanger of an electrically-powered heater positioned within the console prior to being distributed to a first rear zone of the passenger compartment, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the first rear zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the first rear zone.

As to claim 18, OGISO, as modified by SCHULZE, further discloses causing air exiting the front HVAC unit to be distributed to the first rear zone without further cooling of the air after the air has exited the front HVAC unit (see figure 2 of OGISO which provides that upon exit from the front HVAC the air, generated by the airflow passing over the front HVAC evaporator, 13, and being directed within passage, 17, is only distributed to the air ducts and air outlets of the first rear zone, 49, 50, 52, and 53, without being provided further cooling).

As to claim 19, OGISO, as modified by SCHULZE, taught being provided electrically-powered heaters within the center console (see rejection of claim 17).
However, OGISO, as modified by SCHULZE, does not further disclose utilizing a single zone PTC heater having an electricity-to-air heat exchanger disposed in the center console to heat air from the cold air outlet of the front HVAC unit.
SCHULZE, however, teaches utilizing a single zone PTC heater (16’’, in combination with the sensors and actuators discussed for control; par.41, lines 3-4 ; par. 42, lines 1-5; figure 2) having an electricity-to-air heat exchanger (16’’) disposed in the center console (par. 42, lines 1-5) to heat cold air from the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heater is provided within air duct in the center console ;par. 13, lines 1-3). Particularly, the addition of the addition of a single zone PTC heater having an electricity-to-air heat exchanger disposed in the center console to heat air from the front HVAC for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into a single zone PTC heater which includes an electricity-to-air heat exchanger to heat the air from the cold air outlet of the front HVAC unit, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the second row of seats.

As to claim 20, OGISO, as modified by SCHULZE, taught being provided electrically-powered heaters within the center console (see rejection of claim 17).
However, OGISO, as modified by SCHULZE, does not further disclose utilizing a dual-zone PTC heater having an dual-zone electricity-to-air heat exchanger disposed in the center console to independently heat air from the cold air outlet of the front HVAC unit to form first and second streams of air that are separated by a divider.
SCHULZE, however, teaches utilizing a dual zone PTC heater (16’’, in combination with the sensors and actuators discussed for control, wherein one zone feeds to air into 10, while the second zone feeds air into 10’; par.41, lines 3-4 ; par. 42, lines 1-5; figure 2) having a dual zone electricity-to-air heat exchanger (16’’) disposed in the center console (par. 42, lines 1-5) to independently heat cold air (independent in that air flows through the two zones, such that air of one zone is not further directed to the second zone or vice versa, so as to heat the cold air) from the front HVAC unit (par. 41, lines -5 and par. 43, lines 1-6 which provide that the PTC heater is provided within air duct in the center console ;par. 13, lines 1-3) to form first and second streams (8a and 8a’) of conditioned air that are separated by a divider (structure central to 10 and 10’ which provides branching of the fluid streams; see figure 2 of SCHULZE). Particularly, the addition of the addition of a dual zone PTC heater having a dual zone electricity-to-air heat exchanger disposed in the center console to independently heat air from the front HVAC to form first and second streams of conditioned air separated by a divider enable optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the cold air of OGISO directed through the console is directed into a dual zone PTC heater which includes a dual zone electricity-to-air heat exchanger to independently heat the air from the cold air outlet of the front HVAC unit to a first and second stream which is separated by a divider, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the second row of seats.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations) and KAKIZAKI (US 8,997,837 B2 – published 7 April, 2015).
As to claim 5, OGISO, as modified by SCHULZE, does not further disclose a powered blower operably connected to the cold air outlet and positioned in a center console of the vehicle behind the front HVAC unit.
KAKIZAKI is within the field of endeavor provided a vehicle (abstract, line 1) which includes an HVAC unit(10) which includes a front HVAC unit (combination of 16 and 18) mounted in a forward portion of the vehicle (col.2, lines 63-64) and including front air outlets (col.3, lines 6-7) configured to provide heated or cooled air to the front of the vehicle (col.2, lines 51-53), and wherein the front HVAC unit further includes a cold air outlet (outlet formed by opening door, 40, to enable cold air produced by the evaporator, section 56 of 20, to bypass the heater core, section 60 of 22), wherein the cold air outlet provides air is directed to a rear of the vehicle (col. 3, lines 28-44, in view of col. 2, lines 51-53). More so, KAKIZAKI teaches wherein a powered blower (36; col.3, line 29) is operably connected to the cold air outlet (wherein the blower, 36, directs airflow into the evaporator, section 56 of 20, which is enabled by door, 40, to bypass the heater core, section 60 of 22, and force airflow into the cold air outlet, outlet formed by door, 40, to bypass the heater core, section 60 of 22, which is then fed to the cold air outlets in the rear of the vehicle; figure 4A shows airflow pathway via arrows) and positioned in a center console (col.3, lines 31-35) of the vehicle behind the front HVAC unit (see figures 2 and 4A of which the blower, 36,is positioned behind the front HVAC structures, and as discussed in col.3, lines 31-35 to be extended into a front section of the center console of the vehicle, wherein the front HVAC is disclosed as being in a dashboard in front of the center console of the vehicle in col.2,lines 63-65). Specifically, KAKIZAKI discloses that positioning the blower as provided in a front portion of the center console of the vehicle (col.3, lines 31-35; figures 2 and 4a), which is understood to be behind the front HVAC which is disposed in a dashboard of the vehicle in front of the center console (col.2, lines 63-65 and col.3, lines 31-35), so as to take up space within the center console, thereby leaving a larger storage compartment for occupants (col.3,lines 32-35). It, therefore, would have been obvious to provide a powered blower connected to the cold air outlet of OGISO, which would be understood to force air through the evaporator and through the cold air outlet to the rear of the vehicle (as understood through the drawings of KAKIZAKI and disclosure of the system to be able to provide cooling and heating to the rear of the vehicle), and further the powered blower disposed within the center console behind the front HVAC unit, as taught by KAKIZAKI, for the purposes of providing air conditioning to a rear of the vehicle (col.2, lines 47-62 of KAKIZAKI) and to significantly take up space within the center console to provide additional space for occupants within the vehicle passenger cabin (col.3,lines 31-35 of KAKIZAKI). For these reasons, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have been motivated by KAKIZAKI to incorporate the powered blower connected to the cold air outlet and positioning within the center console within the structure of OGISO.

As to claim 6(as interpreted in the rejection of claim 6 under 35 U.S.C. 112(a)), OGISO, as modified by SCHULZE and KAKIZAKI, previously taught in the rejection of claim 1 (claim 6 indirectly depends from claim 1), wherein the electrically-powered PTC heater includes being configured to control a temperature of air exiting the electrically-powered PTC heater (combination of sensors 17, 17’ and actuators 18, 18’ used to operate the electrically-powered PTC heater 16, 16’, and 16’’, as stated within par. 41, lines 1-5). Particularly, the addition of the PTC heaters, functional control, and structural arrangement relative to the cold air outlet and at least one air outlet, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). 
However, OGISO, as modified by SCHULZE, does not under the present modification disclose or teach that the heat control system controls electric current to the electricity-to-air heat exchanger to control the temperature of air exiting the PTC heater.
That being said, SCHULZE discloses wherein power is supplied to the electrically-powered PTC heater, such that power (which relates to electric current being multiplied by voltage) is supplied to the structure of the electricity-to-air heat exchanger (16, 16’, 16’’) of the PTC heater and controlled by the actuators and sensors (17, 17’, 18, and 18’; par. 41, lines 1-5), which were previously used to define the functional control, such that the functional control is capable of providing electric current control to the electricity-to-air heat exchanger of the PTC heater to effectively control the temperature of air exiting the PTC heater. Therefore, it would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the electrically-powered PTC heaters including an electricity-to-air heat exchanger is controlled via the functional control so as to control electric current to the electricity-to-air heat exchanger of the PTC heater to control a temperature of air exiting the electrically-powered PTC heater, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zone.

As to claim 7, OGISO, as modified by SCHULZE and KAKIZAKI, further discloses wherein the intermediate climate zone includes first and second intermediate climate zones (figure 1 wherein a first intermediate climate zone could be the passenger seat of the second row, 2, behind the driver seat, 1a, and a second intermediate climate zone could be the passenger seat of the second row, 2, behind the front passenger seat, 1b), in addition to previously discussing the electrically-powered PTC heater which includes electricity-to-air heat exchanger.
However, as presently modified by SCHULZE, OGISO, does not further disclose the electricity-to-air heat exchanger of the electrically-powered PTC heater includes first and second zones that separately heat air supplied to the first and second zones of the rows behind the front row.
SCHULZE, teaches wherein the electricity-to-air heat exchanger(16, 16’, and 16’’) of the electrically-powered PTC heater (16, 16’, and 16’’ in combination with 17, 17’, 18, and 18’ which provide control thereof; par. 16, lines 1-6; par. 41, lines 1-5; par. 43, lines 1-6) includes first and second zones (16, 16’,and 16’’, which one could be considered a first zone, and another zone is any one of the three not used as the first zone) that separately heat air supplied to the first (heated air,22 and 23, is supplied to outlets, 11 and 13, from electricity-to-air heat exchanger, 16, while heated air is supplied to outlet, 16a, from electricity-to-air heat exchanger,16’’, and heated air, 22’ and 23’, is supplied to outlets, 11’ and 13’, from electricity-to-air heat exchanger, 16’) and second zones(zone not used for first zone provides heated air,22 and 23, is supplied to outlets, 11 and 13, from electricity-to-air heat exchanger, 16, while heated air is supplied to outlet, 16a, from electricity-to-air heat exchanger,16’’, and heated air, 22’ and 23’, is supplied to outlets, 11’ and 13’, from electricity-to-air heat exchanger, 16’)  within the rear seats behind the front seats (11, 11’, 13, 13’, and 16a are discussed in paragraphs 40, 44, 45 and 50 to provide air to the rear of the vehicle; further, paragraph 12 discusses the intended use and goal of the invention is to aid in providing a pleasant temperature to passengers in the rear of the vehicle by compensating for heat losses of the air flowing from the front of the vehicle to the rear of the vehicle, wherein passengers of the front are further provided air as discussed in paragraph 8). Particularly, the addition of the PTC heaters, heat control system, and structural arrangement relative to the cold air outlet and at least one air outlet, allows for optimal heating of air and compensate for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the first and second intermediate climate zones of the intermediate climate zone of OGISO (left seats of the intermediate climate zone, 2, represents the first zone of the intermediate climate zone, right seats of the intermediate climate zone, 2, represents the second zone of the intermediate climate zone) to further be provided with the first and second zones, respective to the first and second zones of the intermediate climate zone, of the electricity-to-air heat exchanger of the electrically-powered PTC heaters, as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zones.

As to claim 8, OGISO, as modified by SCHULZE and KAKIZAKI, previously taught wherein the electrically-powered PTC heater is connected to the cold air outlet (as discussed in claim 1, wherein the electrically-powered PTC heater is fluidically connected downstream to the cold air outlet) by being positioned within ductwork downstream therefrom (as shown in annotated figure 2 of SCHULZE). OGISO, further, discloses wherein plenum (42 and 44, 45, 46, and 47) that connect from the cold air outlet(17) lead to a panel outlet (46 and 47 lead to panel outlets, 52 and 53; par. 48. Ines 1-3 and par. 52, line 1 – par. 53, line 6) and to a floor outlet (44 and 45 lead to floor outlets, 49 and 50; par. 48, line 1 – par. 49, line 11). Therefore, it is believed that the combination of OGISO, as modified by SCHULZE, provide that the electrically-powered PTC heater connected to a plenum to control flow of air to a panel outlet and a floor outlet, in view of the electrically-powered PTC heater being positioned in ducts that fluidically connect from the cold air outlet to outlets in the intermediate row (rear seating row), and is further disclosed that the outlets are panel outlets and floor outlets disclosed by OGISO.

As to claim 9, OGISO, as modified by SCHULZE and KAKIZAKI, taught the addition of the powered blower in a front portion of the center console (teachings of KAKIZAKI within the rejection of claim 5, which claim 9 indirectly depends) and that the electrically-powered PTC heater is connected to the cold air outlet in a positioned downstream to receive the cold air from the cold air outlet and positioned relative to at least one outlet so as to supply heated air from the electrically-powered PTC heater to a second row of the vehicle (e.g., the intermediate climate of the vehicle) (teachings of SCHULZE within the rejection of claim 1, which claim 9 indirectly depends).
However, it is not provided by the present modifications of SCHLUZE and KAKIZAKI within OGISO, the electrically-powered PTC heater is positioned within the center console rearward of the powered blower.
That being noted, SCHULZE, further, teaches that the electrically-powered PTC heater can be positioned within the center console (16’’ can be arranged within the center console before splitting into rear channels that direct air to rear portions of the second row seats, which define the intermediate climate zone; par. 42, line 1 – par. 43, line 4), prior to being split into ducts to supply portions of the rear of the vehicle with conditioned (i.e., heated due to the electrically-powered PTC heater heating cold air). Particularly, the addition of the electrically-powered PTC heaters, allows for optimal heating of air and compensation for heat losses of the air from the front to the rear of the vehicle to ensure passenger enjoyment and receipt of pleasant air temperature (par. 12, lines 1-7). Therefore, It would have been obvious to one having ordinary skill in the art, prior to the date the invention was filed, to provide that the electrically-powered PTC heater to be positioned before the splitting of the ducts (44, 45, 46, and 47 of OGISO) OGISO (left seats of the intermediate climate zone, 2, represents the first zone of the intermediate climate zone, right seats of the intermediate climate zone, 2, represents the second zone of the intermediate climate zone), as taught by SCHULZE, for the purpose of ensuring comfort to passengers in the second row of seats, such as passengers within the intermediate climate zone, by compensating for heat losses of the air as the air passes through ductwork to reach the passengers within the intermediate climate zones. In doing so, it is believed that OGISO would be provided with the electrically-powered PTC heater within the region of duct, 42, which is downstream of the cold air outlet, 17, as depicted in figure 2 of OGISO. With the combination of OGISO, in view of SCHULZE and KAKIZAKI, would provide that the powered blower is upstream, within a front portion of the center console, so as to provide a portion of the evaporator, 13, with an airflow to be directed through the cold air outlet, 17, which would then be directed rearward through the electrically-powered PTC heater disposed within duct, 42, which receives air from the cold air outlet prior to splitting the air to various ducts directing air to the second row of seats defining the intermediate climate zone.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over OGISO (US 2009/0038774 A1), in view of SCHULZE (EP 125321 A2 – published 15 May, 2002, see provided English Translation/Foreign Patent Document submitted on 8 October, 2019 for citations), HAMAYA (JP 2008293853 A – published 4 December, 2008; please see provided English Translation and Japanese Patent Document for citations), and DEPARTMENT OF ENGERGY (NPL: “Plug-In Hybrid Electric Vehicles” – DOE (17 October 2012), “Hybrid Electric Vehicles” - DOE (14 October 2012), and “All-Electric Vehicles” - DOE (18 October 2012); all of which are from the same webpage and wherein DEPARTMENT OF ENERGY is referred herein as DOE).
As to claim 10, OGISO, as modified by SCHULZE, does not further disclose the vehicle comprises an electrically powered vehicle, and including: a high voltage traction battery positioned below a center console of the vehicle.
However, HAMAYA is within the relevant field of endeavor provided a vehicle and design of the vehicle (par. 2, lines 18-25). First, HAMAYA discloses that hybrid vehicles, which include electric motors and internal combustion engines/fuel cells, and electric vehicles, which include electric motors, powered by supplying electricity from a power storage device to the electric motors have been studied and put to practical use (par. 2, lines 18-25). HAMAYA teaches that a high voltage traction battery (21 which includes 40/41 and 50/51; par. 45, lines 416-419) can be positioned below a center console (par. 20, lines 167-168; figures 1, 5, and 9, which provide that the battery is within the center console between the front drivers and passenger seats, 8 and 9) for the purpose of widen the trunk room of the vehicle (par. 5, lines 53-58). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to provide the vehicle of OGISO is an electric vehicle which incorporates the high-voltage traction battery below the center console of the vehicle, as taught by HAMAYA. Particularly, it is a known concept that hybrid, plug-in hybrid, and all-electric vehicles provide benefits of high fuel economy with lower emissions in the power and range of conventional vehicles (pg. 1, par. 1 of Hybrid Electric Vehicles” - DOE (14 October 2012)), reduction in operational costs and petroleum consumption compared to conventional vehicles (pg. 1, par. 1 of Plug-In Hybrid Electric Vehicles” - DOE (17 October 2012)), and can potentially be categorized as zero-emissions vehicles because there is no direct exhaust or emissions (pg. 1, par. 1 of All-Electric Vehicles” - DOE (18 October 2012)), respectively. For this, it would be advantageous the vehicle of OGISO is an electric vehicle, such as a hybrid electric, plug-in hybrid electric, or all-electric vehicle, such as the known concept described by HAMAYA and justified by DOE. Further, providing the high-voltage traction battery is below the center console provides that the trunk space of the vehicle may be widened. 


Response to Arguments
Applicant's arguments on pages 15-17 filed 14 July, 2021 have been fully considered but they are not persuasive. 
In particular, Applicant argues the rejections previously made under 35 U.S.C. 112(a) and 112(b), in view of the claim interpretation under 35 U.S.C. 112(f). In view of the Applicant deleting the claim limitations from claims 1 and 6, the arguments thereof are moot, but the Applicant asserts that the use of “controller”, in place of “heat control system” satisfies the requirements of 35 U.S.C. 112(a). However, the Examiner is not persuaded to such allegations. Applicant points to paragraphs 53 and 58 to provide written description of a controller which performs the function of claim 6. However, these paragraphs fail to disclose that the controller specifically performs the function to provide control of the electrical current. In fact, paragraph 58 merely states that the controller is configured to provide climate control or control of other vehicle functions, but neither of these recitations reasonably provide that the controller functions to control the electrical current supplied to the electricity-to-air heat exchanger to control the air exiting the electrically-powered PTC heater. Due to this, the specification does not reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention as effectively filed. More so, as previously stated in the Non-Final Rejection mailed on the 14 April, 2021, the specification provides paragraphs 4, 43, 53 to discuss that electrical current to PTC heaters may be controlled, but it is not provided the definition, either implicitly or explicitly, of the structure providing such control, so as to lead one having ordinary skill within the art to the structure required to perform the claimed function thereof. Due to this, the specification fails to adequately describe, either implicitly or explicitly, the structure, or intended exemplary structures, of the structure to perform the claimed function so as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the invention was filed. Therefore, while the Applicant makes many arguments rendered moot due to the removal of language which invoked interpretation under 35 U.S.C. 112(f), and rejections under 35 U.S.C. 112(a) and 112(b) for lack of written description for the claimed features and indefinite metes and bounds of the claimed invention, the Examiner is not persuaded that the addition of “controller” was reasonably described in the specification as originally filed to convey to one having ordinary skill within the art that the inventor, or joint inventor, had possession of the claimed invention of at least claims 6, and the dependents thereof.

Applicant's arguments on pages 19-22 filed 14 July, 2021 have been fully considered but they are not persuasive. 
First, Applicant alleges “as amended, independent claims 1, 11, and 17 make it clear that air pulled from the cold air outlet of the front HVAC unit is air which has passed through the front HVAC unit’s cooling unit (e.g., evaporator core) only, and this air has no possibility of interaction with any blending device or the heater core of the front HVAC unit”, and argues that both OSIGO and SCHULZE provide the opportunity of the air to be reheated. However, the Examiner, respectfully, disagrees with Applicant’s assertions. Channel, 17, is described as a bypass to the heater core, 14, and be provided with air that has only passed through the evaporator core, 13 (par. 33), through the disposal of the air passage being downstream from the evaporator core and adjacent to the heater core. This provides that air discharged from the evaporator core flows into the cold air outlet, which provides cooling of the air by the cooling unit prior to exit from the cold air outlet, and that the cold air outlet cannot be heated by the heating unit, as the heating unit is separated from and not in communication with cold air within the cold air outlet. Therefore, the Examiner, respectfully, disagrees with Applicant’s assertions that OSIGO does not disclose the claimed features of the cold air outlet being operably coupled to the cooling unit but not the heating unit, such that air exiting the cold air outlet can be cooled by the cooling unit prior to exit, but air exiting the cold air outlet cannot be heated by the heating unit prior to exit. More so, Applicant alleges that SCHULZE provides complete conditioning of the air. However, the air, as shown in annotated figure 2, only passes through the evaporator core, 5, prior to entering into PTC heaters. The airflow does not pass through a condenser/heater core, and therefore, appropriately teaches the positioning of the PTC heaters with respect to a downstream positioning of the cold air outlet. 
Second, in response to Applicant's arguments against the references individually (pg. 19-20 which are directed only to SCHULZE, a teaching reference used to propose the positioning of PTC heaters relative to a cold air outlet, which provides cold air as required which only passes through an evaporator core, 5), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Third, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., the air not having interaction with any blending device, and more so alleges “the arrangement of amended claims 1, 11, and 17 is significantly different because there is no ability for air that flows to the second row of the vehicle to interact with the heating unit of the front HVAC unit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Last, Applicant’s allegation related to the complexity and size of the prior art combinations at page 22, are not persuasive. The arguments of counsel cannot take the place of evidence in the record, as stated in MPEP §2145-I. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        10/20/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763